Citation Nr: 0421857	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for a chronic right 
shoulder disorder.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right knee arthroscopic residuals with 
chondromalacia patella, a bipartite patella, and quadriceps 
weakness, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's left knee disorder, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1944 to March 
1947 and from August 1950 to October 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied both service connection for a chronic back 
disorder and a chronic right shoulder disorder and increased 
disability evaluations for the veteran's right knee 
arthroscopic residuals with chondromalacia patella, a 
bipartite patella, and quadriceps weakness and left knee 
disorder.  In July 2004, the accredited representative 
submitted a Motion to Advance on the Docket.  In August 2004, 
the Board granted the accredited representative's motion.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts on appeal that his chronic back and 
chronic right shoulder disabilities were incurred secondary 
to his service-connected disorders.  He contends further that 
the record supports assignment of increased evaluations for 
both his right knee and left knee disabilities.  In reviewing 
the record, the Board observes that multiple written 
statements from Carlos R. Nieves-Martinez, M.D., convey that 
the veteran has received ongoing treatment for his chronic 
lumbosacral spine, right shoulder, right knee, and left knee 
disorders.  Clinical documentation of the cited treatment is 
not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The report of a January 2003 VA examination for compensation 
purposes of record notes that the veteran was diagnosed with 
lumbosacral spine degenerative joint disease.  The VA 
examiner attributed the onset of the veteran's lumbosacral 
spine disorder to the aging process.  The evaluation 
apparently neither encompassed the right shoulder nor 
addressed whether the veteran's lumbosacral spine disability 
has increased in severity beyond its natural progression as a 
result of his service-connected disorders.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues on appeal. Accordingly, this case is 
REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide information as to 
all post-service treatment of his chronic 
back and chronic right shoulder 
disabilities and all treatment of his 
service-connected right knee and left 
knee disabilities after August 2000 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Carlos R. Nieves-Martinez, M.D., 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims file.  

2.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after April 2003, not already 
of record, be forwarded for incorporation 
into the claims file.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic back and chronic right 
shoulder disabilities and 
service-connected right and left knee 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion 
addressing the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic back and/or right 
shoulder disorder originated during 
active service; is etiologically related 
to the veteran's service-connected 
disabilities; or has increased in 
severity beyond its natural progression 
as the result of his service-connected 
disabilities.  

The examiner should also identify the 
limitation of activity imposed by the 
veteran's right and left knee 
disabilities with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any joint instability, 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of either knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's right and 
left knee disabilities upon his 
vocational pursuits.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted. 

4.  The RO should then readjudicate the 
issues of the veteran's entitlement to 
service connection for a chronic back 
disorder and a chronic right shoulder 
disorder and increased disability 
evaluations for his right knee 
arthroscopic residuals with 
chondromalacia patella, a bipartite 
patella, and quadriceps weakness and left 
knee disorder with express consideration 
of the provisions of 38 C.F.R. § 3.310(a) 
and the United States Court of Appeals 
for Veterans Claims' (Court) holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


